DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 17 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mills (US Patent No. 4,841,888).
	





    PNG
    media_image1.png
    407
    773
    media_image1.png
    Greyscale

Regarding claim 1, Mills discloses (Figures 1a-1c) a suture device comprising a casing (1) having an elongated shape extending in a longitudinal direction; a needle (5) positioned in the casing and having an elongated shape extending in the longitudinal direction (Figures 1a-1c), the needle being configured to hold a first thread-like member (9) [The examiner wants to note that the first thread-like member is not positively recited in the claim and is only functionally recited] and to reciprocally move forward and backward in the longitudinal direction to form a loop in the first thread-like member (Figures 1a-1c) (Col. 2, lines 15-28), the needle having a tip end reciprocally moving along a path extending between a first position (see annotated figure above) and a second position (see annotated figure above) in the longitudinal direction in the reciprocal movement of the needle in the longitudinal direction (Figures 1a-1c), the first position being positioned forward than the second position in the longitudinal direction (see annotated figure above); a depression (2) formed in a peripheral wall of Figures 1a-1c), the depression being configured to expose the needle to an outside of the casing (Figures 1a-1c); and a shuttle (11, 14) including a holding portion (14) configured to hold a second thread-like member [Fully configured in holding a second thread-like member since the second thread-like member is not positively recited in the claim and is only functionally recited], the shuttle (11, 14) being configured to move within the casing at a third position (see annotated figure above) (from Figure 1a to Figure 1b) between the first position and the depression in the longitudinal direction (see annotated figure above) to change relative position between the second thread-like member and the loop [Fully configured in doing this since both the second thread-like member and the loop are not positively recited in the claim and are only functionally recited].
Regarding claim 3, wherein the needle (5) provides a stroke length in the longitudinal direction (Figures 1a-1c), and wherein the depression (2) has a dimension in the longitudinal direction, the stroke length being greater than the dimension of the depression (Figures 1a-1c).
Regarding claim 4, wherein the casing (1) comprises a hollow cylindrical member (Figure 8).
Regarding claim 5, wherein the needle (5) is configured to permit the first thread-like member (9) extending from the tip end to be shaped into the loop when the tip end moves backward along the path in the longitudinal direction (Figures 1a-1c) (Col. 2, lines 15-28).

    PNG
    media_image2.png
    402
    512
    media_image2.png
    Greyscale












Regarding claim 6, wherein the shuttle (11, 14) has one end portion provided with a first hook-shaped portion (see annotated figure above) configured to acquire the loop, the first hook-shaped portion being configured to permit the second thread-like member to pass through the loop [Fully configured in doing this since both the second thread-like member and the loop are not positively recited in the claims and are only functionally recited].
Regarding claim 17, wherein the casing has a guide groove (3) configured to guide the needle in the longitudinal direction (Figures 1a-1c) (Col. 2, lines 15-28).
Regarding claim 21, further comprising a clamping mechanism (suction mechanism as disclosed in Col. 2, lines 43-50) configured to place a suturing target 16) in contact with the depression (Figure 1b) and to immobilize the suturing target relative to the casing (Figure 1b) (Col. 2, lines 43-50).
Regarding claim 22, wherein the needle (5) is constituted by a tubule (Figures 1a-1c) (Col. 2, lines 15-28) having an opening (8) positioned at a tip end portion of the tubule (Figures 1a-1c) (Col. 2, lines 15-28), the first threadlike member (9) passing through the tubule and being exposed to an outside of the needle through the opening (Figures 1a-1c) (Col. 2, lines 15-28).
Regarding claim 23, wherein the needle (5) is constituted by a tubule (Figures 1a-1c) (Col. 2, lines 15-28) having an opening (8) positioned at a peripheral wall of the tubule (Figures 1a-1c) (Col. 2, lines 15-28), the first threadlike member (9) passing through the tubule and being exposed to an outside of the needle through the opening (Figures 1a-1c) (Col. 2, lines 15-28).

Allowable Subject Matter
          Claims 2, 7-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771